Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 9, 12-16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160278065, henceforth “Kim”) and in view of Khoryaev et al. (US 20220039080, henceforth “Khoryaev”).
Examiner’s note: in what follows, references are drawn to Kim unless otherwise mentioned.
Regarding claim 1, Kim teaches a method for an autonomous vehicle to intelligently track a beam in an autonomous system (FIGS. 9-23), the method comprising: 
initiating a communication connection with a target vehicle (FIG. 9 is a diagram illustrating a communication method of a vehicle, [0157]. In S1010, the vehicle 1 determines whether to communicate with the peripheral vehicles V1, V2, and V3, [0159]. The vehicle 1 may communicate with the peripheral vehicles V1, V2, and V3 for various reasons, [0160]. When it is determined that the vehicle 1 is not communicating with the peripheral vehicles V1, V2, and V3 (“No” in operation S1010), the vehicle 1 continuously performs an operation which is being performed, [0163]. Further, when it is determined that the vehicle 1 is communicating with the peripheral vehicles V1, V2, and V3 (“Yes” in operation S1010), the vehicle 1 determines whether the target vehicle is selected (S1020). Here, the target vehicle means a vehicle to be communicated with the vehicle 1, [0164]. In S1030, when the target vehicle is selected (“Yes” in operation S1020), the vehicle 1 may prepare a communication with the target vehicle, [0210]. This technique is used for initiating a communication connection with a target vehicle.); 
taking a target image including the target vehicle (FIG. 10 is a diagram illustrating an example in which a vehicle obtains an image of a peripheral vehicle according to the communication method shown in FIG. 9, and FIGS. 11 and 12 are diagrams illustrating an example in which a vehicle displays an image of a peripheral vehicle according to the communication method shown in FIG. 9, [0157]. The vehicle 1 may obtain images of the peripheral vehicles using the camera module 172 included in the driver assistance system 170, [0169]. The driver assistance system 170 which receives the image acquisition request of the peripheral vehicles V1, V2, and V3 may obtain the images of the peripheral vehicles V1, V2, and V3 using the camera module 172, [0170]. The driver assistance system 170 may control the first to fourth cameras 172a to 172d to sequentially or simultaneously obtain the images of the peripheral vehicles V1, V2, and V3, [0170]. This technique is used for taking a target image including the target vehicle.); 
(FIGS. 13 through 15 are diagrams illustrating an example in which a vehicle detects a position of a peripheral vehicle according to the communication method shown in FIG. 9, [0194]-[0196]. FIGS. 16 and 17, the vehicle 1 may display a position information image 500 which indicates the peripheral vehicles V1, V2, and V3, [0205], [0207]. FIGS. 18 through 23 are diagrams illustrating forming a beam pattern according to the communication method shown in FIG. 9, [0157]. The wireless communication device 200 of the vehicle 1 may form the beam pattern BP according to the position of the target vehicle, [0211]. FIG. 18, when the first vehicle V1 located in front of the vehicle 1 is selected as the target vehicle, the wireless communication device 200 may generate a first beam pattern BP1 covering the first vehicle V1, [0212]. FIG. 19, when the second vehicle V2 located behind the vehicle 1 is selected as the target vehicle, as shown in FIG. 19, the wireless communication device 200 may generate a second beam pattern BP2 covering the second vehicle V2, [0214]. FIG. 20, when the third vehicle V3 located on the left rear of the vehicle 1 is selected as the target vehicle, the wireless communication device 200 may generate a third beam pattern BP3 covering the third vehicle V3, [0216]. The missing/crossed out limitations will be discussed in view of Khoryaev.); 
identifying the target vehicle from among one or more objects in the target image based on information related to the target vehicle (Further, when it is determined that the vehicle 1 is communicating with the peripheral vehicles V1, V2, and V3 (“Yes” in operation S1010), the vehicle 1 determines whether the target vehicle is selected (S1020). Here, the target vehicle means a vehicle to be communicated with the vehicle 1. One or two or more vehicles may be selected as the target vehicle, [0164]. FIGS. 18 through 23 are diagrams illustrating forming a beam pattern according to the communication method shown in FIG. 9, [0157]. For example, in FIG. 18, when the first beam pattern BP1 is formed, the vehicle 1 may selectively perform the communication with the first vehicle V1 among the peripheral vehicles V1, V2, and V3, and the second and third vehicles V2 and V3 may not receive information from the vehicle 1, [0213]. Similarly, the vehicle 1 may selectively identify and perform communication with one or more target vehicles as described in FIGS. 19 through 23, [0214]-[0232]. This technique is used for identifying the target vehicle from among one or more objects in the target image based on information related to the target vehicle.); 
selecting  (FIG. 4, the wireless communication control module 310 may control the wireless signal conversion module 320 and the beam forming module 330 in order to evaluate an optimal wireless communication channel. The wireless communication control module 310 may evaluate the wireless communication channel according to the beam pattern BP, and generate the optimal wireless communication channel based on the evaluation result, [0145]. FIG. 28 is a diagram illustrating another communication method of a vehicle according to an embodiment of the present invention, and FIGS. 29, 30, and 31 are diagrams illustrating an example of reforming a beam pattern according to the communication method shown in FIG. 28, [0266]. The method 1200 in which the vehicle 1 maintains communication with a target vehicle will be described with reference to FIGS. 28 to 31, [0267]. The vehicle 1 determines whether it is in communication with the target vehicle (operation S1210), [0268]. The vehicle 1 may form the beam pattern BP for the communication with the target vehicle. In detail, the vehicle 1 may detect a position of the target vehicle, and form the beam pattern BP according to the position of the target vehicle, [0270]. FIG. 29, the driver assistance system 170 may detect the third vehicle V3 located in the first position P1, [0276]. FIG. 29 shows the vehicle 1 communicates with the target vehicle V3 using beam pair BP3. The missing/crossed out limitations will be discussed in view of Khoryaev.); and 
updating the optimal beam to be set to another Tx beam among the plurality of Tx beams based on a change in a location of the target vehicle in the target image (FIG. 28, when it is in communication with the target vehicle (“Yes” in operation S1210), the vehicle 1 detects the position of the target vehicle once again (S1220), [0272]. FIG. 30, the driver assistance system 170 may detect the third vehicle V3 which moves from the first position P1 to the second position P2, [0277]. FIG. 31, the driver assistance system 170 may detect the third vehicle V3 which moves from the second position P2 to the third position P3, [0278]. The driver assistance system 170 once again detecting the position of the target vehicle may transmit position information including the new position of the target vehicle to the wireless communication device 200, [0279]. After once again detecting the position of the target vehicle, the vehicle 1 changes the beam pattern BP (S1230), [0280]. The wireless communication device 200 of the vehicle 1 may form the beam pattern BP according to the new position of the target vehicle, [0281]. FIG. 30, when the third vehicle V3 which is the target vehicle moves from the first position P1 to the second position P2, the wireless communication device 200 may determine the main direction θ of the beam pattern so that the beam pattern covers the third vehicle V3 located in the second position P2, and control the phase difference Δφ through the phase converter 332 in order to form a fifth beam pattern BP5 in which the main direction θ is toward the second position P2, [0282]. FIG. 31, when the third vehicle V3 moves from the second position P2 to the third position P3, the wireless communication device 200 may determine the main direction θ of the beam pattern so that the beam pattern covers the third vehicle V3 located in the third position P3, and control the phase difference Δφ through the phase converter 332 in order to form a sixth beam pattern BP6 in which the main direction θ is toward the third position P3, [0283]. The vehicle 1 described above may continuously detect the position of the target vehicle while communicating, and change the beam pattern according to the detected position of the target vehicle, [0287]. This technique is used for updating the optimal beam to be set to another Tx beam among the plurality of Tx beams based on a change in a location of the target vehicle in the target image.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  synchronizing a plurality of candidate areas respectively related to a plurality of transmit (Tx) beams with the target image, the plurality of Tx beams transmitted to the target vehicle from the autonomous vehicle, (2) selecting an optimal beam related to the target vehicle from among the plurality of Tx beams.
 However, Khoryaev discloses, in analogous art, the missing/crossed limitations comprising: (1) synchronizing a plurality of candidate areas respectively related to a plurality of transmit (Tx) beams with the target image, the plurality of Tx beams transmitted to the target vehicle from the autonomous vehicle (FIG. 8, illustrated is a vehicular communication system 800 with beam management operations as well as resource management (including time, frequency, and space resources) based on geo-location information for broadcast communication via directional antenna patterns, [0122]. In order to save implementation overhead for broadcast communication with directional antennas, the V/V2X 602 or other vehicle node can determine data to know how to tune RX beam when transmitter performs TX beam sweeping 820…The RX beam can be tuned properly if the V/V2X UE is already aware about the beam pointing direction for communication such as a sidelink communication, [0123]. As discussed above, this awareness can be enabled through beam and spectrum resource management based on an association of geo-location information with spectrum resources. In this case when spectrum resources are associated with geographical information (UE ID, area ID, location, coordinates, velocity, acceleration, as related to the target node, etc.), the vehicle(s) of areas 801-806 (e.g., Geo-area ID 1, Geo-area ID 2, Geo-area ID 3, Geo-area ID 4, Geo-area ID 5, Geo-area ID 6) can determine the RX beam pointing direction based on the knowledge of its own coordinate 816 (i.e. coordinate of its own antenna system) and the nearest coordinates 812 associated to the corresponding spectrum resource (i.e. spectrum resource at this time instance), [0124]. This technique is used for synchronizing a plurality of candidate areas respectively related to a plurality of transmit (Tx) beams with the target image, the plurality of Tx beams transmitted to the target vehicle from the autonomous vehicle.), (2) selecting an optimal beam related to the target vehicle from among the plurality of Tx beams (FIG. 10, in communication system 1000, beam sweeping can be done by the transmitter for each time interval or area divided. Depending on the location determined of the receiving V/V2X an optimal Rx beam can be defined at 1002 and 1006 based on Rx and Tx coordinates. As such, a dynamic interchange can occur between two vehicles or vehicle nodes based on geo-location information or changing geographical location of the nodes, [0136]-[0137].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method by adding the teachings of Khoryaev in order to make a more effective method by allowing ranging control information to be carried jointly with sidelink ranging-reference signals in which the physical structure of a dedicated sidelink ranging channel and the sidelink ranging reference signal can be optimized for ranging protocol, thus potentially reducing system overhead and increasing ranging accuracy. The apparatus facilitates resource selection and signaling procedure for sidelink ranging in application to vehicle-to-everything services so as to increase accuracy and minimize latency of ranging protocols. The apparatus utilizes a sidelink demodulation reference signal for sidelink communication to enable ranging based on positioning or geo-location information for sidelink communication so as to eliminate a need for dedicated sidelink physical channel or signal design to perform ranging. The apparatus provides emergency alerts e.g. collision warnings, control loss warnings, collision avoidance and pedestrian safety alerts, so as to ensure safe and efficient traffic flows in a vehicle e.g. auto, craft and drone, to vehicle communications, see (Khoryaev, [0095], [0101], [0153], [0160], [0176].).
Regarding claim 9, Kim teaches an autonomous vehicle comprising: 
a processor configured to control a function of the autonomous vehicle (FIG. 4 items 221, 223, 310. A wireless communication control module for controlling the wireless communication, [0121].); 
a memory coupled to the processor and configured to store data for control of the autonomous vehicle (The wireless signal conversion module 320 may include a memory which stores a program and data for performing modulation/demodulation of the communication signal, and a processor for performing the modulation/demodulation of the communication signal according to the program and the data stored in the memory, [0127].); 
a camera configured to capture an image (FIG. 3 items 172, 181); and 
a communication unit coupled to the processor and configured to transmit and receive data for control of the autonomous vehicle (FIG. 3 item 200. The beam forming module 330 may transceive the wireless signal by forming the beam pattern for the wireless communication according to the control of the wireless communication control module 310, [0130].), 
wherein the processor is further configured to: 
take a target image including the target vehicle (FIG. 10 is a diagram illustrating an example in which a vehicle obtains an image of a peripheral vehicle according to the communication method shown in FIG. 9, and FIGS. 11 and 12 are diagrams illustrating an example in which a vehicle displays an image of a peripheral vehicle according to the communication method shown in FIG. 9, [0157]. The vehicle 1 may obtain images of the peripheral vehicles using the camera module 172 included in the driver assistance system 170, [0169]. The driver assistance system 170 which receives the image acquisition request of the peripheral vehicles V1, V2, and V3 may obtain the images of the peripheral vehicles V1, V2, and V3 using the camera module 172, [0170]. The driver assistance system 170 may control the first to fourth cameras 172a to 172d to sequentially or simultaneously obtain the images of the peripheral vehicles V1, V2, and V3, [0170]. This technique is used for taking a target image including the target vehicle.), 
(FIGS. 13 through 15 are diagrams illustrating an example in which a vehicle detects a position of a peripheral vehicle according to the communication method shown in FIG. 9, [0194]-[0196]. FIGS. 16 and 17, the vehicle 1 may display a position information image 500 which indicates the peripheral vehicles V1, V2, and V3, [0205], [0207]. FIGS. 18 through 23 are diagrams illustrating forming a beam pattern according to the communication method shown in FIG. 9, [0157]. The wireless communication device 200 of the vehicle 1 may form the beam pattern BP according to the position of the target vehicle, [0211]. FIG. 18, when the first vehicle V1 located in front of the vehicle 1 is selected as the target vehicle, the wireless communication device 200 may generate a first beam pattern BP1 covering the first vehicle V1, [0212]. FIG. 19, when the second vehicle V2 located behind the vehicle 1 is selected as the target vehicle, as shown in FIG. 19, the wireless communication device 200 may generate a second beam pattern BP2 covering the second vehicle V2, [0214]. FIG. 20, when the third vehicle V3 located on the left rear of the vehicle 1 is selected as the target vehicle, the wireless communication device 200 may generate a third beam pattern BP3 covering the third vehicle V3, [0216]. The missing/crossed out limitations will be discussed in view of Khoryaev.), 
identify the target vehicle from among one or more objects in the target image based on information related to the target vehicle (Further, when it is determined that the vehicle 1 is communicating with the peripheral vehicles V1, V2, and V3 (“Yes” in operation S1010), the vehicle 1 determines whether the target vehicle is selected (S1020). Here, the target vehicle means a vehicle to be communicated with the vehicle 1. One or two or more vehicles may be selected as the target vehicle, [0164]. FIGS. 18 through 23 are diagrams illustrating forming a beam pattern according to the communication method shown in FIG. 9, [0157]. For example, in FIG. 18, when the first beam pattern BP1 is formed, the vehicle 1 may selectively perform the communication with the first vehicle V1 among the peripheral vehicles V1, V2, and V3, and the second and third vehicles V2 and V3 may not receive information from the vehicle 1, [0213]. Similarly, the vehicle 1 may selectively identify and perform communication with one or more target vehicles as described in FIGS. 19 through 23, [0214]-[0232]. This technique is used for identifying the target vehicle from among one or more objects in the target image based on information related to the target vehicle.), 
select (FIG. 4, the wireless communication control module 310 may control the wireless signal conversion module 320 and the beam forming module 330 in order to evaluate an optimal wireless communication channel. The wireless communication control module 310 may evaluate the wireless communication channel according to the beam pattern BP, and generate the optimal wireless communication channel based on the evaluation result, [0145]. FIG. 28 is a diagram illustrating another communication method of a vehicle according to an embodiment of the present invention, and FIGS. 29, 30, and 31 are diagrams illustrating an example of reforming a beam pattern according to the communication method shown in FIG. 28, [0266]. The method 1200 in which the vehicle 1 maintains communication with a target vehicle will be described with reference to FIGS. 28 to 31, [0267]. The vehicle 1 determines whether it is in communication with the target vehicle (operation S1210), [0268]. The vehicle 1 may form the beam pattern BP for the communication with the target vehicle. In detail, the vehicle 1 may detect a position of the target vehicle, and form the beam pattern BP according to the position of the target vehicle, [0270]. FIG. 29, the driver assistance system 170 may detect the third vehicle V3 located in the first position P1, [0276]. FIG. 29 shows the vehicle 1 communicates with the target vehicle V3 using beam pair BP3. The missing/crossed out limitations will be discussed in view of Khoryaev.), and 
update the optimal beam to be set to another Tx beam among the plurality of Tx beams based on a change in a location of the target vehicle in the target image (FIG. 28, when it is in communication with the target vehicle (“Yes” in operation S1210), the vehicle 1 detects the position of the target vehicle once again (S1220), [0272]. FIG. 30, the driver assistance system 170 may detect the third vehicle V3 which moves from the first position P1 to the second position P2, [0277]. FIG. 31, the driver assistance system 170 may detect the third vehicle V3 which moves from the second position P2 to the third position P3, [0278]. The driver assistance system 170 once again detecting the position of the target vehicle may transmit position information including the new position of the target vehicle to the wireless communication device 200, [0279]. After once again detecting the position of the target vehicle, the vehicle 1 changes the beam pattern BP (S1230), [0280]. The wireless communication device 200 of the vehicle 1 may form the beam pattern BP according to the new position of the target vehicle, [0281]. FIG. 30, when the third vehicle V3 which is the target vehicle moves from the first position P1 to the second position P2, the wireless communication device 200 may determine the main direction θ of the beam pattern so that the beam pattern covers the third vehicle V3 located in the second position P2, and control the phase difference Δφ through the phase converter 332 in order to form a fifth beam pattern BP5 in which the main direction θ is toward the second position P2, [0282]. FIG. 31, when the third vehicle V3 moves from the second position P2 to the third position P3, the wireless communication device 200 may determine the main direction θ of the beam pattern so that the beam pattern covers the third vehicle V3 located in the third position P3, and control the phase difference Δφ through the phase converter 332 in order to form a sixth beam pattern BP6 in which the main direction θ is toward the third position P3, [0283]. The vehicle 1 described above may continuously detect the position of the target vehicle while communicating, and change the beam pattern according to the detected position of the target vehicle, [0287]. This technique is used for updating the optimal beam to be set to another Tx beam among the plurality of Tx beams based on a change in a location of the target vehicle in the target image.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  synchronize a plurality of candidate areas respectively related to a plurality of transmit (Tx) beams with the target image, the plurality of Tx beams transmitted to the target vehicle from the autonomous vehicle, (2) select an optimal beam related to the target vehicle from among the plurality of Tx beams.
 However, Khoryaev discloses, in analogous art, the missing/crossed limitations comprising: (1) synchronize a plurality of candidate areas respectively related to a plurality of transmit (Tx) beams with the target image, the plurality of Tx beams transmitted to the target vehicle from the autonomous vehicle (FIG. 8, illustrated is a vehicular communication system 800 with beam management operations as well as resource management (including time, frequency, and space resources) based on geo-location information for broadcast communication via directional antenna patterns, [0122]. In order to save implementation overhead for broadcast communication with directional antennas, the V/V2X 602 or other vehicle node can determine data to know how to tune RX beam when transmitter performs TX beam sweeping 820…The RX beam can be tuned properly if the V/V2X UE is already aware about the beam pointing direction for communication such as a sidelink communication, [0123]. As discussed above, this awareness can be enabled through beam and spectrum resource management based on an association of geo-location information with spectrum resources. In this case when spectrum resources are associated with geographical information (UE ID, area ID, location, coordinates, velocity, acceleration, as related to the target node, etc.), the vehicle(s) of areas 801-806 (e.g., Geo-area ID 1, Geo-area ID 2, Geo-area ID 3, Geo-area ID 4, Geo-area ID 5, Geo-area ID 6) can determine the RX beam pointing direction based on the knowledge of its own coordinate 816 (i.e. coordinate of its own antenna system) and the nearest coordinates 812 associated to the corresponding spectrum resource (i.e. spectrum resource at this time instance), [0124]. This technique is used for synchronizing a plurality of candidate areas respectively related to a plurality of transmit (Tx) beams with the target image, the plurality of Tx beams transmitted to the target vehicle from the autonomous vehicle.), (2) select an optimal beam related to the target vehicle from among the plurality of Tx beams (FIG. 10, in communication system 1000, beam sweeping can be done by the transmitter for each time interval or area divided. Depending on the location determined of the receiving V/V2X an optimal Rx beam can be defined at 1002 and 1006 based on Rx and Tx coordinates. As such, a dynamic interchange can occur between two vehicles or vehicle nodes based on geo-location information or changing geographical location of the nodes, [0136]-[0137].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method by adding the teachings of Khoryaev in order to make a more effective method by allowing ranging control information to be carried jointly with sidelink ranging-reference signals in which the physical structure of a dedicated sidelink ranging channel and the sidelink ranging reference signal can be optimized for ranging protocol, thus potentially reducing system overhead and increasing ranging accuracy. The apparatus facilitates resource selection and signaling procedure for sidelink ranging in application to vehicle-to-everything services so as to increase accuracy and minimize latency of ranging protocols. The apparatus utilizes a sidelink demodulation reference signal for sidelink communication to enable ranging based on positioning or geo-location information for sidelink communication so as to eliminate a need for dedicated sidelink physical channel or signal design to perform ranging. The apparatus provides emergency alerts e.g. collision warnings, control loss warnings, collision avoidance and pedestrian safety alerts, so as to ensure safe and efficient traffic flows in a vehicle e.g. auto, craft and drone, to vehicle communications, see (Khoryaev, [0095], [0101], [0153], [0160], [0176].).
Regarding claim 17, Kim teaches a method for an autonomous vehicle to intelligently track a beam in an autonomous system, the method comprising: 
initiating a communication connection with a target vehicle (FIG. 9 is a diagram illustrating a communication method of a vehicle, [0157]. In S1010, the vehicle 1 determines whether to communicate with the peripheral vehicles V1, V2, and V3, [0159]. The vehicle 1 may communicate with the peripheral vehicles V1, V2, and V3 for various reasons, [0160]. When it is determined that the vehicle 1 is not communicating with the peripheral vehicles V1, V2, and V3 (“No” in operation S1010), the vehicle 1 continuously performs an operation which is being performed, [0163]. Further, when it is determined that the vehicle 1 is communicating with the peripheral vehicles V1, V2, and V3 (“Yes” in operation S1010), the vehicle 1 determines whether the target vehicle is selected (S1020). Here, the target vehicle means a vehicle to be communicated with the vehicle 1, [0164]. In S1030, when the target vehicle is selected (“Yes” in operation S1020), the vehicle 1 may prepare a communication with the target vehicle, [0210]. This technique is used for initiating a communication connection with a target vehicle.); 
taking a target image including the target vehicle (FIG. 10 is a diagram illustrating an example in which a vehicle obtains an image of a peripheral vehicle according to the communication method shown in FIG. 9, and FIGS. 11 and 12 are diagrams illustrating an example in which a vehicle displays an image of a peripheral vehicle according to the communication method shown in FIG. 9, [0157]. The vehicle 1 may obtain images of the peripheral vehicles using the camera module 172 included in the driver assistance system 170, [0169]. The driver assistance system 170 which receives the image acquisition request of the peripheral vehicles V1, V2, and V3 may obtain the images of the peripheral vehicles V1, V2, and V3 using the camera module 172, [0170]. The driver assistance system 170 may control the first to fourth cameras 172a to 172d to sequentially or simultaneously obtain the images of the peripheral vehicles V1, V2, and V3, [0170]. This technique is used for taking a target image including the target vehicle.); 
(FIGS. 13 through 15 are diagrams illustrating an example in which a vehicle detects a position of a peripheral vehicle according to the communication method shown in FIG. 9, [0194]-[0196]. FIGS. 16 and 17, the vehicle 1 may display a position information image 500 which indicates the peripheral vehicles V1, V2, and V3, [0205], [0207]. FIGS. 18 through 23 are diagrams illustrating forming a beam pattern according to the communication method shown in FIG. 9, [0157]. The wireless communication device 200 of the vehicle 1 may form the beam pattern BP according to the position of the target vehicle, [0211]. FIG. 18, when the first vehicle V1 located in front of the vehicle 1 is selected as the target vehicle, the wireless communication device 200 may generate a first beam pattern BP1 covering the first vehicle V1, [0212]. FIG. 19, when the second vehicle V2 located behind the vehicle 1 is selected as the target vehicle, as shown in FIG. 19, the wireless communication device 200 may generate a second beam pattern BP2 covering the second vehicle V2, [0214]. FIG. 20, when the third vehicle V3 located on the left rear of the vehicle 1 is selected as the target vehicle, the wireless communication device 200 may generate a third beam pattern BP3 covering the third vehicle V3, [0216]. The missing/crossed out limitations will be discussed in view of Khoryaev.); 
identifying the target vehicle from among one or more objects in the target image based on information related to the target vehicle (Further, when it is determined that the vehicle 1 is communicating with the peripheral vehicles V1, V2, and V3 (“Yes” in operation S1010), the vehicle 1 determines whether the target vehicle is selected (S1020). Here, the target vehicle means a vehicle to be communicated with the vehicle 1. One or two or more vehicles may be selected as the target vehicle, [0164]. FIGS. 18 through 23 are diagrams illustrating forming a beam pattern according to the communication method shown in FIG. 9, [0157]. For example, in FIG. 18, when the first beam pattern BP1 is formed, the vehicle 1 may selectively perform the communication with the first vehicle V1 among the peripheral vehicles V1, V2, and V3, and the second and third vehicles V2 and V3 may not receive information from the vehicle 1, [0213]. Similarly, the vehicle 1 may selectively identify and perform communication with one or more target vehicles as described in FIGS. 19 through 23, [0214]-[0232]. This technique is used for identifying the target vehicle from among one or more objects in the target image based on information related to the target vehicle.); 
selecting  (FIG. 4, the wireless communication control module 310 may control the wireless signal conversion module 320 and the beam forming module 330 in order to evaluate an optimal wireless communication channel. The wireless communication control module 310 may evaluate the wireless communication channel according to the beam pattern BP, and generate the optimal wireless communication channel based on the evaluation result, [0145]. FIG. 28 is a diagram illustrating another communication method of a vehicle according to an embodiment of the present invention, and FIGS. 29, 30, and 31 are diagrams illustrating an example of reforming a beam pattern according to the communication method shown in FIG. 28, [0266]. The method 1200 in which the vehicle 1 maintains communication with a target vehicle will be described with reference to FIGS. 28 to 31, [0267]. The vehicle 1 determines whether it is in communication with the target vehicle (operation S1210), [0268]. The vehicle 1 may form the beam pattern BP for the communication with the target vehicle. In detail, the vehicle 1 may detect a position of the target vehicle, and form the beam pattern BP according to the position of the target vehicle, [0270]. FIG. 29, the driver assistance system 170 may detect the third vehicle V3 located in the first position P1, [0276]. FIG. 29 shows the vehicle 1 communicates with the target vehicle V3 using beam pair BP3. The missing/crossed out limitations will be discussed in view of Khoryaev.); and 
updating the optimal beam to be set to another Rx beam among the plurality of Rx beams based on a change in a location of the target vehicle in the target image (FIG. 28, when it is in communication with the target vehicle (“Yes” in operation S1210), the vehicle 1 detects the position of the target vehicle once again (S1220), [0272]. FIG. 30, the driver assistance system 170 may detect the third vehicle V3 which moves from the first position P1 to the second position P2, [0277]. FIG. 31, the driver assistance system 170 may detect the third vehicle V3 which moves from the second position P2 to the third position P3, [0278]. The driver assistance system 170 once again detecting the position of the target vehicle may transmit position information including the new position of the target vehicle to the wireless communication device 200, [0279]. After once again detecting the position of the target vehicle, the vehicle 1 changes the beam pattern BP (S1230), [0280]. The wireless communication device 200 of the vehicle 1 may form the beam pattern BP according to the new position of the target vehicle, [0281]. FIG. 30, when the third vehicle V3 which is the target vehicle moves from the first position P1 to the second position P2, the wireless communication device 200 may determine the main direction θ of the beam pattern so that the beam pattern covers the third vehicle V3 located in the second position P2, and control the phase difference Δφ through the phase converter 332 in order to form a fifth beam pattern BP5 in which the main direction θ is toward the second position P2, [0282]. FIG. 31, when the third vehicle V3 moves from the second position P2 to the third position P3, the wireless communication device 200 may determine the main direction θ of the beam pattern so that the beam pattern covers the third vehicle V3 located in the third position P3, and control the phase difference Δφ through the phase converter 332 in order to form a sixth beam pattern BP6 in which the main direction θ is toward the third position P3, [0283]. The vehicle 1 described above may continuously detect the position of the target vehicle while communicating, and change the beam pattern according to the detected position of the target vehicle, [0287]. This technique is used for updating the optimal beam to be set to another Rx beam among the plurality of Rx beams based on a change in a location of the target vehicle in the target image.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  synchronizing a plurality of candidate areas respectively related to a plurality of receive (Rx) beams with the target image, the plurality of Rx beams transmitted to the target vehicle from the autonomous vehicle, (2) selecting an optimal beam related to the target vehicle from among the plurality of Rx beams.
 However, Khoryaev discloses, in analogous art, the missing/crossed limitations comprising: (1) synchronizing a plurality of candidate areas respectively related to a plurality of receive (Rx) beams with the target image, the plurality of Rx beams transmitted to the target vehicle from the autonomous vehicle (FIG. 8, illustrated is a vehicular communication system 800 with beam management operations as well as resource management (including time, frequency, and space resources) based on geo-location information for broadcast communication via directional antenna patterns, [0122]. In order to save implementation overhead for broadcast communication with directional antennas, the V/V2X 602 or other vehicle node can determine data to know how to tune RX beam when transmitter performs TX beam sweeping 820…The RX beam can be tuned properly if the V/V2X UE is already aware about the beam pointing direction for communication such as a sidelink communication, [0123]. As discussed above, this awareness can be enabled through beam and spectrum resource management based on an association of geo-location information with spectrum resources. In this case when spectrum resources are associated with geographical information (UE ID, area ID, location, coordinates, velocity, acceleration, as related to the target node, etc.), the vehicle(s) of areas 801-806 (e.g., Geo-area ID 1, Geo-area ID 2, Geo-area ID 3, Geo-area ID 4, Geo-area ID 5, Geo-area ID 6) can determine the RX beam pointing direction based on the knowledge of its own coordinate 816 (i.e. coordinate of its own antenna system) and the nearest coordinates 812 associated to the corresponding spectrum resource (i.e. spectrum resource at this time instance), [0124]. This technique is used for synchronizing a plurality of candidate areas respectively related to a plurality of receive (Rx) beams with the target image, the plurality of Rx beams transmitted to the target vehicle from the autonomous vehicle.), (2) selecting an optimal beam related to the target vehicle from among the plurality of Rx beams (FIG. 10, in communication system 1000, beam sweeping can be done by the transmitter for each time interval or area divided. Depending on the location determined of the receiving V/V2X an optimal Rx beam can be defined at 1002 and 1006 based on Rx and Tx coordinates. As such, a dynamic interchange can occur between two vehicles or vehicle nodes based on geo-location information or changing geographical location of the nodes, [0136]-[0137].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method by adding the teachings of Khoryaev in order to make a more effective method by allowing ranging control information to be carried jointly with sidelink ranging-reference signals in which the physical structure of a dedicated sidelink ranging channel and the sidelink ranging reference signal can be optimized for ranging protocol, thus potentially reducing system overhead and increasing ranging accuracy. The apparatus facilitates resource selection and signaling procedure for sidelink ranging in application to vehicle-to-everything services so as to increase accuracy and minimize latency of ranging protocols. The apparatus utilizes a sidelink demodulation reference signal for sidelink communication to enable ranging based on positioning or geo-location information for sidelink communication so as to eliminate a need for dedicated sidelink physical channel or signal design to perform ranging. The apparatus provides emergency alerts e.g. collision warnings, control loss warnings, collision avoidance and pedestrian safety alerts, so as to ensure safe and efficient traffic flows in a vehicle e.g. auto, craft and drone, to vehicle communications, see (Khoryaev, [0095], [0101], [0153], [0160], [0176].).
Regarding claims 4 and 12,  Kim and Khoryaev teach all the claim  limitations of claims 1, and 9 respectively; and Kim further teaches wherein the information related to the target vehicle includes location information of the target vehicle (FIG. 28, when it is in communication with the target vehicle (“Yes” in operation S1210), the vehicle 1 detects the position of the target vehicle once again (S1220), [0272]. After once again detecting the position of the target vehicle, the vehicle 1 changes the beam pattern BP (S1230), [0280]. FIG. 30, the driver assistance system 170 may detect the third vehicle V3 which moves from the first position P1 to the second position P2, [0272]. FIG. 31, the driver assistance system 170 may detect the third vehicle V3 which moves from the second position P2 to the third position P3, [0278]. The driver assistance system 170 once again detecting the position of the target vehicle may transmit position information including the new position of the target vehicle to the wireless communication device 200, [0279]. After once again detecting the position of the target vehicle, the vehicle 1 changes the beam pattern BP (S1230), [0280]. The wireless communication device 200 of the vehicle 1 may form the beam pattern BP according to the new position of the target vehicle, [0281].).
Regarding claims 5, 13 and 20,  Kim and Khoryaev teach all the claim  limitations of claims 1, 9 and 17 respectively; and Kim further teaches further comprising transmitting a first signal to the target vehicle, wherein the information related to the target vehicle includes information related to a reception direction of the first signal in the target vehicle (FIG. 9, when the target vehicle is selected (“Yes” in operation S1020), the vehicle 1 may prepare a communication with the target vehicle (S1030), [0210]. In detail, the wireless communication device 200 of the vehicle 1 may form the beam pattern BP according to the position of the target vehicle, [0211]. For example, when the first vehicle V1 located in front of the vehicle 1 is selected as the target vehicle, as shown in FIG. 18, the wireless communication device 200 may generate a first beam pattern BP1 covering the first vehicle V1. Specifically, the wireless communication device 200 may determine the main direction θ which is toward the first vehicle V1, and control the phase difference Δφ through the phase converter 332 in order to form the first beam pattern BP1 in which the main direction θ is toward the first vehicle V1, [0212]. In still another example, when the third vehicle V3 located on the left rear of the vehicle 1 is selected as the target vehicle, as shown in FIG. 20, the wireless communication device 200 may generate a third beam pattern BP3 covering the third vehicle V3. The wireless communication device 200 may determine the main direction θ which is toward the third vehicle V3, and control the phase difference Δφ through the phase converter 332 in order to form the third beam pattern BP3 in which the main direction θ is toward the third vehicle V3, [0216].).
Regarding claims 6 and 14,  Kim and Khoryaev teach all the claim  limitations of claims 5 and 13 respectively; and Kim further teaches wherein the first signal is a target vehicle specific signal for the target vehicle (When the first vehicle V1 located in front of the vehicle 1 is selected as the target vehicle, as shown in FIG. 18, the wireless communication device 200 may generate a first beam pattern BP1 covering the first vehicle V1. Specifically, the wireless communication device 200 may determine the main direction θ which is toward the first vehicle V1, and control the phase difference Δφ through the phase converter 332 in order to form the first beam pattern BP1 in which the main direction θ is toward the first vehicle V1, [0212]. When the first beam pattern BP1 is formed, the vehicle 1 may selectively perform the communication with the first vehicle V1 among the peripheral vehicles V1, V2, and V3, and the second and third vehicles V2 and V3 may not receive information from the vehicle 1, [0213]. In still another example, when the third vehicle V3 located on the left rear of the vehicle 1 is selected as the target vehicle, as shown in FIG. 20, the wireless communication device 200 may generate a third beam pattern BP3 covering the third vehicle V3. The wireless communication device 200 may determine the main direction θ which is toward the third vehicle V3, and control the phase difference Δφ through the phase converter 332 in order to form the third beam pattern BP3 in which the main direction θ is toward the third vehicle V3, [0216]. When the third beam pattern BP3 is formed, the vehicle 1 may selectively perform the communication with the third vehicle V3 among the peripheral vehicles V1, V2, and V3, and the second and third vehicles V2 and V3 may not receive information from the vehicle 1, [0217].).
Regarding claims 7 and 15,  Kim and Khoryaev teach all the claim  limitations of claims 5 and 13 respectively; and Kim further teaches further comprising receiving, from the target vehicle, a response signal to the first signal, wherein the information related to the target vehicle includes information related to (The wireless communication device 200 of the vehicle 1 may form the beam pattern BP according to the position of the target vehicle, [0211]. For example, when the first vehicle V1 located in front of the vehicle 1 is selected as the target vehicle, as shown in FIG. 18, the wireless communication device 200 may generate a first beam pattern BP1 covering the first vehicle V1. Specifically, the wireless communication device 200 may determine the main direction θ which is toward the first vehicle V1, and control the phase difference Δφ through the phase converter 332 in order to form the first beam pattern BP1 in which the main direction θ is toward the first vehicle V1, [0212]. In still another example, when the third vehicle V3 located on the left rear of the vehicle 1 is selected as the target vehicle, as shown in FIG. 20, the wireless communication device 200 may generate a third beam pattern BP3 covering the third vehicle V3. The wireless communication device 200 may determine the main direction θ which is toward the third vehicle V3, and control the phase difference Δφ through the phase converter 332 in order to form the third beam pattern BP3 in which the main direction θ is toward the third vehicle V3, [0216]. The missing/crossed out limitations will be discussed in view of Khoryaev.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the information related to the target vehicle includes information related to a reception direction of the response signal in the autonomous vehicle.
 However, Khoryaev discloses, in analogous art, the missing/crossed limitations comprising: (1) the information related to the target vehicle includes information related to a reception direction of the response signal in the autonomous vehicle (Similar to FIG. 7, communications in system 900 of FIG. 9 can be broadcast as sidelink communications, for example, with a directional antenna array or adaptive antenna array in the high band 704, while using an omni-directional antenna array or a directional antenna array in the low band, for example, or vice versa. Resources (e.g., spectrum resources as disclosed herein, such as radio-layer parameters, including time resources such as time offset, or period, duration, frequency resources, system parameters such as symbol/slot/subframe/frame index/system frame number/super frame, coding, other parameters related to sidelink communication signaling, other communication data, such as distance data, or location parameters—phase differences, time of arrival, time difference of arrival, propagation delays, angle of arrivals, etc. for extraction of information about inter-vehicle or vehicle-RSU distances/ranges for ranging) can be communicated or broadcast in one band (e.g., low band 702) to be used or being used in another band (e.g., the high band 704), [0127]. FIG. 14 illustrates another example of a vehicle communication system 1400 where multiple transmitters 622 are geographically distributed with respect to one another (e.g., by a certain distance), relative to a central point (e.g., 812), a geographic area (e.g., 801-806) or division (801-806) of an area or an area surrounding the V/V2X. As illustrated, transmitters 622 can have different positions, are distributed among different areas or divisions with respect to one another, and can be covered by different spatial streams/beams by the V/V2X 602. In case of forming different spatial streams, V/V2X 602, 622 can divide its antenna panels or antennas (e.g., 608) into subgroups and each subgroup may have its own beam (precoding) for communication/reception with the distributed transmitters 622 with a collocated antenna system 1402, 1404., [0145]. The Transmitters' 622 collocation can be determined via receiver side 602, for example, by analyzing a difference of absolute angles φ.sub.Azimuth1 and φ.sub.Azimuth2 with a threshold as follows: φ.sub.Azimuth 1−φ.sub.Azimuth 2<Threshold, where: φ.sub.Azimuth1 is an angle to the first transmitter, and φ.sub.Azimuth2 is an angle to the second transmitter, and the Threshold can be a proximity of a boundary of an area or subarea, for example, [0146]. In order to further improve vehicle positioning accuracy, ranging/positioning protocols between vehicles can be enabled at the V/V2X 602, 622 devices or nodes for communication between vehicles and road side units (RSU) or other infrastructure units/nodes). For example, vehicles or RSUs, as the V/V2X 602, 622, for example, can measures signal location parameters such as phase difference, time of arrival, time difference of arrival, propagation delays, angle of arrivals, etc., to extract information about inter-vehicle or vehicle-RSU distances/ranges, or other like parameters, for example. These additional measurements between vehicles/RSUs, can be used to improve the accuracy of location estimation obtained in in-coverage or out-of-coverage cases as well as the resource management operations, [0150].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method by adding the teachings of Khoryaev in order to make a more effective method by allowing ranging control information to be carried jointly with sidelink ranging-reference signals in which the physical structure of a dedicated sidelink ranging channel and the sidelink ranging reference signal can be optimized for ranging protocol, thus potentially reducing system overhead and increasing ranging accuracy. The apparatus facilitates resource selection and signaling procedure for sidelink ranging in application to vehicle-to-everything services so as to increase accuracy and minimize latency of ranging protocols. The apparatus utilizes a sidelink demodulation reference signal for sidelink communication to enable ranging based on positioning or geo-location information for sidelink communication so as to eliminate a need for dedicated sidelink physical channel or signal design to perform ranging. The apparatus provides emergency alerts e.g. collision warnings, control loss warnings, collision avoidance and pedestrian safety alerts, so as to ensure safe and efficient traffic flows in a vehicle e.g. auto, craft and drone, to vehicle communications, see (Khoryaev, [0095], [0101], [0153], [0160], [0176].).
Regarding claims 8 and 16,  Kim and Khoryaev teach all the claim  limitations of claims 1 and 9 respectively; and Kim further teaches wherein the information related to the target vehicle includes (The wireless communication device 200 of the vehicle 1 may form the beam pattern BP according to the position of the target vehicle, [0211]. The missing/crossed out limitations will be discussed in view of Khoryaev.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the information related to the target vehicle includes identification information of the target vehicle.
 However, Khoryaev discloses, in analogous art, the missing/crossed limitations comprising: (1) the information related to the target vehicle includes identification information of the target vehicle (FIG. 8, illustrated is an example vehicular communication system 800 with beam management operations as well as resource management (including time, frequency, and space resources) based on geo-location information for broadcast communication via directional antenna patterns, [0122]. The RX beam can be tuned properly if the V/V2X UE is already aware about the beam pointing direction for communication such as a sidelink communication, [0123]. As discussed above, this awareness can be enabled through beam and spectrum resource management based on an association of geo-location information with spectrum resources. In this case when spectrum resources are associated with geographical information (UE ID, area ID, location, coordinates, velocity, acceleration, as related to the target node, etc.), the vehicle(s) of areas 801-806 (e.g., Geo-area ID 1, Geo-area ID 2, Geo-area ID 3, Geo-area ID 4, Geo-area ID 5, Geo-area ID 6) can determine the RX beam pointing direction based on the knowledge of its own coordinate 816 (i.e. coordinate of its own antenna system) and the nearest coordinates 812 associated to the corresponding spectrum resource (i.e. spectrum resource at this time instance), [0124]. Here UE ID is equivalent to identification information of the target vehicle. The SR-RS transmission allocates subcarriers according to following options: a full band allocation; an interlaced subcarrier allocation with equal spacing or permutation; or a specific set of subcarriers is defined, according to equation that is based on symbol counter, UE-specific parameters UE ID, RNTI, priority, resources used for sidelink PSCCH/PSSCH transmission, [0229].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s method by adding the teachings of Khoryaev in order to make a more effective method by allowing ranging control information to be carried jointly with sidelink ranging-reference signals in which the physical structure of a dedicated sidelink ranging channel and the sidelink ranging reference signal can be optimized for ranging protocol, thus potentially reducing system overhead and increasing ranging accuracy. The apparatus facilitates resource selection and signaling procedure for sidelink ranging in application to vehicle-to-everything services so as to increase accuracy and minimize latency of ranging protocols. The apparatus utilizes a sidelink demodulation reference signal for sidelink communication to enable ranging based on positioning or geo-location information for sidelink communication so as to eliminate a need for dedicated sidelink physical channel or signal design to perform ranging. The apparatus provides emergency alerts e.g. collision warnings, control loss warnings, collision avoidance and pedestrian safety alerts, so as to ensure safe and efficient traffic flows in a vehicle e.g. auto, craft and drone, to vehicle communications, see (Khoryaev, [0095], [0101], [0153], [0160], [0176].).
Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160278065, henceforth “Kim”) in view of Khoryaev et al. (US 20220039080, henceforth “Khoryaev”) and further in view of Shirakata et al. (US 20180144623, henceforth “Shirakata”).
Regarding claims 2, 10 and 18,  Kim and Khoryaev teach all the claim  limitations of claims 1, 9 and 17 respectively; and Kim further teaches the information related to the target vehicle includes information related to a (FIGS. 18 through 23 are diagrams illustrating forming a beam pattern according to the communication method shown in FIG. 9, [0157]. The wireless communication device 200 may evaluate the communication quality based on an intensity of the wireless signal received from the target vehicle, or evaluate the communication quality based on a reception rate of a signal transmitted from the target vehicle, [0295]. The missing/crossed out limitations will be discussed in view of Shirakata.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the information related to the target vehicle includes information related to a received signal strength in the target vehicle for each of the plurality of Tx beams.
 However, Shirakata discloses, in analogous art, the missing/crossed limitations comprising: (1) the information related to the target vehicle includes information related to a received signal strength in the target vehicle for each of the plurality of Tx beams (In order to estimate the position, the result of directional control performed by the millimeter-wave communicators 1013, changes in the communication state of the millimeter-wave communicators 1013, and changes in the communication state of the low-speed communicator 1012 can be used, for example. As the changes in the communication state, changes in the reception quality during communication (the received radio wave strength, received signal strength indicator (RSSI), signal-to-noise ratio (SNR), signal-to-interference-plus-noise ratio (SINR), and packet error rate) can be used, [0032].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s apparatus by adding the teachings of Shirakata in order to make a more effective method by performing beamforming training with the millimeter-wave communicator selects the beam and the millimeter-wave communicator of the target vehicle selects the beam to perform millimeter-wave communication having good reception quality. The processing performed as for an operation of converting the viewpoint of a captured image of a blind-spot area to a viewpoint that does not make the driver feel unnatural, (Shirakata, [0031], [0062]).
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160278065, henceforth “Kim”) in view of Khoryaev et al. (US 20220039080, henceforth “Khoryaev”), Shirakata et al. (US 20180144623, henceforth “Shirakata”) and further in view of Choi et al. (US 20200045664, henceforth “Choi”).
Regarding claims 3, 11 and 19,  Kim, Shirakata and Khoryaev teach all the claim  limitations of claims 2, 10, 18 respectively; and Kim further teaches wherein the updating the optimal beam includes selecting a Tx beam that has (The method 1200 in which the vehicle 1 maintains communication with a target vehicle will be described with reference to FIGS. 28 to 31, [0267]. The vehicle 1 determines whether it is in communication with the target vehicle (operation S1210), [0268]. The vehicle 1 may form the beam pattern BP for the communication with the target vehicle. In detail, the vehicle 1 may detect a position of the target vehicle, and form the beam pattern BP according to the position of the target vehicle, [0270]. FIG. 29, the driver assistance system 170 may detect the third vehicle V3 located in the first position P1, [0276]. 
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the information related to the target vehicle includes information related to a received signal strength in the target vehicle for each of the plurality of Tx beams.
 However, Choi discloses, in analogous art, the missing/crossed limitations comprising: (1) the information related to the target vehicle includes information related to a received signal strength in the target vehicle for each of the plurality of Tx beams (FIG. 1 is a conceptual diagram illustrating V2X communication scenarios. As shown in FIG. 1, the V2X communications may include Vehicle-to-Vehicle (V2V) communications, Vehicle-to-Infrastructure (V2I) communications, Vehicle-to-Pedestrian (V2P) communications, Vehicle-to-Network (V2N) communications, and the like, [0050]. When the SL-SSB having the received signal strength equal to or greater than T.sub.SIGNAL is received through a plurality of beams, the UE #2 may configure a beam through which the SL-SSB is received with the largest received signal strength as an operation beam (i.e., a beam used for the sidelink communication between the UE #1 and the UE #2), and may configure the remaining beams excluding the operation beam among the plurality of beams as candidate beams. Alternatively, the UE #2 may configure beams adjacent to the operation beam as the candidate beams. In particular, the operation beam may be an optimal beam. The sidelink communication between the UE #1 and the UE #2 may be performed preferentially using the operation beam, [0100].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s apparatus by adding the teachings of Choi in order to make a more effective method by using an appropriate transmission scheme based on the distance between the two UEs, thus, improving improving a data transmission rate, the sidelink communication may be performed in the step S1180 based on analog beamforming and digital beamforming (i.e., hybrid beamforming scheme), (Choi, [0101].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411       

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411